        Case 3:20-cr-00031-CWR-LGI Document 29 Filed 06/02/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                                         CASE NO. 3:20-cr-00031-CWR-LGI

TED BRENT ALEXANDER                                                                   DEFENDANT


                       UNOPPOSED MOTION FOR CONTINUANCE

         COMES NOW, Ted Brent Alexander, by and through undersigned counsel, and

asks this Honorable Court for a continuance of the trial of this matter, currently scheduled

for July 6, 2021 at 9:00 a.m. In support thereof, Defendant would show unto the Court the

following:

1.       An order was entered requiring that this case proceed to trial, set to begin on July 6,

2021;

2.       Discovery in this matter is still being processed by the Government and has

not been received by undersigned counsel. Additional time is needed to review the

discovery and prepare for defense of this case at trial;

3.       Undersigned counsel has conferred with counsel for the Government,

Assistant United States Attorney Ted Cooperstein, and the Government has no

objection to this request;

4.       Your Defendant, after being fully advised of his rights pursuant to the Speedy

Trial Act, hereby agrees to this request and specifically waives the time period covered by this

continuance, if granted, and further states that the request is not for delay, but is in the interest

of justice and fairness.

         WHEREFORE PREMISES CONSIDERED, the Defendant respectfully requests



                                                  2
      Case 3:20-cr-00031-CWR-LGI Document 29 Filed 06/02/21 Page 2 of 3




that this Motion for Continuance be received and considered by this Honorable Court and an

Order issue granting continuance of the previously set-trial date and all related deadlines in

this cause.

       RESPECTFULLY SUBMITTED, this 2nd day of June, 2021.

                                             /s/ J. Matthew Eichelberger
                                             J. Matthew Eichelberger, MSB No. 101060
                                             Counsel for Ted Brent Alexander
                                             308 E. Pearl St., Suite 201
                                             Jackson, MS. 39201
                                             Telephone: 601-292-7940
                                             Facsimile: 601-510-9103
                                             matt@ike-law.com




                                                2
      Case 3:20-cr-00031-CWR-LGI Document 29 Filed 06/02/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I, J. Matthew Eichelberger, do hereby certify that I have this day caused to be filed a

true and correct copy of the foregoing document using the Court’s CM/ECF system, which

sent a true and correct copy of the same to all counsel of record.

       SO CERTIFIED, this the 2nd day of June, 2021.


                                     /s/ J. Matthew Eichelberger-------
                                     J. MATTHEW EICHELBERGER




                                                3
